       Case 1:19-cv-00066-JHR-KBM Document 5 Filed 04/10/19 Page 1 of 2


                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

PAUL PARSHALL, Individually and On             )
Behalf of All Others Similarly Situated,       )
                                               )
                        Plaintiff,             )
                                               )
       v.                                      )   Case No. 1:19-cv-00066-JHR-KBM
                                               )
TRINITY CAPITAL CORPORATION,                   )
GREGORY G. ANTONSEN, JAMES F.                  )
DEUTSCH, JAMES E. GOODWIN JR.,                 )
JOHN S. GULAS, JEFFREY F. HOWELL,              )
SAMUEL T. HUBBARD JR., ARUTHUR                 )
B. MONTOYA, JR., LESLIE                        )
NATHANSON JURIS, ANTHONY R.                    )
SCAVUZZO, CHARLES A. SLOCOMB,                  )
and ENTERPRISE FINANCIAL                       )
SERVICES CORP.,                                )
                                               )
                        Defendants.            )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Paul

Parshall (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”)

with prejudice as to the Plaintiff only. Defendants have filed neither an answer nor a motion for

summary judgment in the Action, and no class has been certified.



Dated: April 10, 2019                           THE LAW OFFICES OF
                                                NICHOLAS KOLUNCICH III, LLC

                                           By: /s/ Nicholas Koluncich
                                               Nicholas Koluncich III
                                               500 Marquette Avenue NW, Suite 1200
                                               Albuquerque, New Mexico 87102
                                               (505) 881-2228

                                                Attorneys for Plaintiff
       Case 1:19-cv-00066-JHR-KBM Document 5 Filed 04/10/19 Page 2 of 2


OF COUNSEL:

RIGRODSKY & LONG, P.A.
300 Delaware Avenue, Suite 1220
Wilmington, DE 19801
(302) 295-5310

RM LAW, P.C.
1055 Westlakes Drive, Suite 300
Berwyn, PA 19312
(484) 324-6800



                              CERTIFICATE OF SERVICE

       I hereby certify that, on this 10th day of April, 2019 a copy of the foregoing document
was electronically filed with the Clerk of the Court using the CM/ECF, which caused the
document to be electronically served upon all counsel:


                                                                    /s/Nicholas Koluncich
                                                                       Nicholas Koluncich




                                              2
